      Case 2:20-cv-10485-ODW-RAO Document 16 Filed 12/10/20 Page 1 of 1 Page ID #:81
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER
 MARC A. COLLINS, ESQ. (SBN 136769)
 AZIM KHANMOHAMED, ESQ. (SBN 277717)
 COLLINS & KHAN LLP
 3435 Wilshire Blvd. Ste. 2600
 Los Angeles, CA 90010-2246
 Tel: (323) 549-0700
 Fax: (323) 549-0707

 ATTORNEY(S) FOR:    Defendants Malek Taiaan
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
GARY SCHERER,                                                                  CASE NUMBER:


                                                                                                2:20-cv-10485-ODW-RAO
                                                              Plaintiff(s),
                                     v.
C. C. ASSOCIATES - A Limited Partnership, a
                                                                                              CERTIFICATION AND NOTICE
California limited partnership; Malek Taiaan
                                                                                                OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                             DEFENDANT Malek Taiaan
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                      CONNECTION / INTEREST

Gary Scherer                                                                  Plaintiff


C. C. Associates, A California Limited Partnership                            Defendant

Malek Taiaan                                                                  Defendant




         12/10/2020                                        /s/ Marc A. Collins
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Defendant Malek Taiaan


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
